Case 4:17-cv-00894-ALM-CAN Document 86 Filed 06/11/19 Page 1 of 2 PageID #: 318




                        In the United States District Court
                             Eastern District of Texas
                                Sherman Division

 Craig Cunningham,                             §
                                               §
       plaintiff,                              §
                                               §
 v.                                            § case no. 4:17-cv-00894
                                               §
 Professional Education Institute,             §
 Inc., Amazology, LLC, Mike                    §
 Novielli, American Marketing                  §
 Systems, Inc., Professional                   §
 Education Institute, Inc., Michael            §
 Hussey, ID Security, Inc. and                 §
 Tom Muscato,                                  §
                                               §
       defendants.                             §

       Joint Stipulation of Dismissal of Remaining Claims and Parties

       Craig Cunningham (“Plaintiff”) and Professional Education Institute, Inc.,
 American Marketing Systems, Inc., Michael Hussey, ID Security, Inc. and Tom
 Moscato (collectively, “Defendants”) file this joint stipulation of dismissal of
 remaining claims and parties.


                              I.     Brief Procedural History
       Plaintiff originally filed this lawsuit against many parties, some of which
 have settled and been dismissed, and some were dismissed by way an order on
 their respective motions to dismiss.
       Plaintiff has now settled the remaining claims with the remaining parties
 and now agrees to the dismissal of all remaining claims and parties.

                        II.        Joint Stipulation of Dismissal
       Federal Rule of Civil Procedure 41(a)(1)(A)(ii) provides that a party may
 dismiss any portion of his action with the consent of all other parties by way of
 written stipulation.
Case 4:17-cv-00894-ALM-CAN Document 86 Filed 06/11/19 Page 2 of 2 PageID #: 319




       Here, all parties have agreed to the dismissal of all remaining claims and
 parties to this case.      Counsel for all parties have signed this stipulation
 consenting to such dismissal.
       To be clear, Plaintiff agrees and stipulates to the dismissal of all claims,
 with prejudice, that it has asserted in this matter.
                                                Respectfully submitted,

                                                by:     /s/ Michael Hassett
                                                      Michael Hassett
                                                      Texas Bar No. 00796722

                                                JONES HASSETT, PC
                                                440 North Center
                                                Arlington, Texas 76011
                                                (817) 265-0440
                                                (817) 265-0440 (fax)
                                                mhassett@tarrantbusinesslaw.com

                                                ATTORNEYS FOR DEFENDANTS


                                                by:     /s/ Craig Cunningham
                                                      Plaintiff pro se

                                  Certificate of Service

       The undersigned certifies that on June 11, 2019, I caused this notice to
 be served by both e-mail and regular United States mail on:

       Mr. Craig Cunningham
       3000 Custer Road, suite 270-206
       Plano, Texas 75075


                                                        /s/ Michael Hassett




 Joint Stipulation of Dismissal of Remaining Claims and Parties, page 2
